DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s amendment/response filed on 27 August 2021, which has been entered and made of record.

Response to Arguments
Applicant's arguments filed 27 August 2021 have been fully considered but they are not persuasive.
Applicant argues that "Sugiura merely teaches presenting 'part labels' that identify the name of an organ part" (Remarks, pg. 8), but does not teach or suggest the techniques described in para. 71 of the current specification.  The Examiner respectfully disagrees because the arguments are not commensurate in scope with the claims.  For example, the newly added limitation "a plurality of augmented reality initiators … wherein the software application is configured to initiate one of the at least two different augmented renditions based upon user selection" is significantly broader than what is described in para. 71 of the current specification.  Sugiura does teach the disputed claim limitation in Fig. 3 which illustrates "Part labels displayed on the specimen when the user operates the AR button … Information label of the specimen displayed when the user operates the information (INFO) button" (Fig. 3 caption).  The Examiner agrees with Applicant that Sugiura does not teach the more specific technique described in para. 71 of the current specification that effectively allows a user to make an initial choice of a category of information that they want to view (e.g. "cancer" information vs. "pneumonia" information) and view that type of information for each of the different AR initiators 
Applicant requests that Examiner provide documentary evidence to support the "Official Notice" taken in regards to the claimed haptic feedback (Remarks, pg. 8).  MPEP 2144.03 C. recites "If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action" and "To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge."  Applicant did not specifically point out any supposed errors such as stating why the use of haptic feedback is not considered to be common knowledge.  Nonetheless, the Examiner cites in the rejection below multiple portions of Sugiura which refer to the known use of haptic feedback in AR, even if the embodiments disclosed in Sugiura are not specifically described as including haptic feedback.
Any remaining arguments are considered moot based on the foregoing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12, 14, 23, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. ("The Use of Augmented Reality Technology in Medical .
Regarding claim 1, Sugiura discloses A system for exhibiting a human organ ("Human anatomical specimen museums," abstract), the system comprising: a physical model of the human organ, the physical model comprising an infrastructure presenting a three-dimensional representation of at least a portion of the human organ (see Fig. 2); a plurality of augmented reality initiators positioned relative to the physical model, wherein each augmented reality initiator is positioned relative to one of the portions of the human organ ("A user capturing the AR marker with the tablet’s camera," Fig. 2 caption; see Figs. 2-3; note that even though the plurality of indicators in Fig. 2 do not explicitly correspond to a single physical model, they are all positioned relative to a single physical model, e.g. in the same display case, nearby, etc.); and a software application stored in a non-transitory storage medium ("ARToolKit software is an open-source library used to construct simple and low-cost AR environments using AR markers," pg. 563, col. 2, para. 2), wherein each augmented reality initiator is configured to initiate the display of at least one of a plurality of augmented renditions of the portions of the human organ ("Virtual part labels displayed on the specimen when the system detects the AR marker," Fig. 2 caption), wherein at least one of the augmented reality initiators includes at least two different augmented renditions associated therewith, and wherein the software application is configured to initiate one of the at least two different augmented renditions based upon user selection (see "Info" vs. "AR" selection of Figs. 3C-3D).
Sugiura does not disclose the infrastructure presenting the human organ at a scale of at least 10:1, a walk-through passageway defined, at least in part, by the infrastructure, wherein the walk-through passageway is directed by or through representations of portions of the human organ, the initiators being positioned within the walk-through passageway, or the renditions being displayed within the walk-through passageway.
at a scale of at least 10:1, a walk-through passageway defined, at least in part, by the infrastructure, wherein the walk-through passageway is directed by or through representations of portions of the human organ (see Fig. 3A).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Hill to Sugiura.  The motivation would have been "for educational and informative purposes" (Hill, para. 2) and "for an improved large-scale, three-dimensional model" (para. 7).  Additionally, applying the teachings of Hill to Sugiura would amount to the use of a known technique (i.e. enlarging human organ models to greater than 10:1 scale) to improve similar devices (i.e. human organ model exhibits having AR functionality) in the same way.  Therefore, it is within the capabilities of one having ordinary skill in the art to modify the normal-sized human organ models having AR content of Sugiura to include the large-sized human organ models of Hill with the predictable result of increasing educational benefit.  The teachings of Hill applied to Sugiura would render obvious the initiators and renditions being positioned anywhere on the enlarged model, including within the walk-through passageway.
Regarding claim 2, the combination of Sugiura and Hill renders obvious a user interface comprising a display, wherein the augmented rendition is displayed on the display (Sugiura, Fig. 2A).
Regarding claim 3, the combination of Sugiura and Hill renders obvious wherein the user interface comprises a smart phone, a tablet computer, a laptop computer, a headset, or googles (Sugiura, Fig. 2A).
Regarding claim 4, the combination of Sugiura and Hill does not disclose a specifically implemented embodiment wherein the augmented rendition comprises haptic feedback on the user interface.

Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply haptic feedback to the augmented reality environment of the combination of Sugiura and Hill in order to improve the user experience.  
Regarding claim 12, the combination of Sugiura and Hill renders obvious wherein the feature of the human organ comprises an organ function, organ tissue, an organ section, an organ disease, an organ treatment, or combinations thereof (see Sugiura, Fig. 3D).
Regarding claim 14, the combination of Sugiura and Hill renders obvious wherein the physical model is an inflatable model ("an inflatable exhibit of a human heart," Hill, para. 2; see claim 1 for motivation to combine).
Regarding claim 23, Sugiura discloses A method of providing information about a human organ ("Human anatomical specimen museums," abstract), the method comprising: displaying a physical model of the human organ, the physical model comprising an infrastructure presenting a three-dimensional representation of at least a portion of the human organ (see Fig. 2); positioning a plurality of augmented reality initiators, wherein each augmented reality initiator is positioned relative to one of the portions of the human organ ("A user capturing the AR marker with the tablet’s camera," Fig. 2 caption; see Figs. 2-3); and for each of the augmented reality initiators, generating and presenting at least one augmented reality rendition of at least one of the portions of the human organ to the visitor, wherein each augmented reality rendition is presented on a display of a user interface ("Virtual part labels displayed on the specimen when the system detects the AR marker," Fig. 2 caption), wherein at least one of the augmented reality initiators includes at least two different augmented reality renditions associated therewith, and, in response to a selection within the user interface by the visitor, generating and displaying the augmented reality rendition (see "Info" vs. "AR" selection of Figs. 3C-3D).
Sugiura does not disclose the infrastructure presenting the human organ at a scale of at least 10:1 or wherein a walk-through passageway is defined, at least in part, by the infrastructure, wherein the walk-through passageway is directed by or through representations of portions of the human organ; positioning the AR indicators within the walk-through passageway; directing a visitor through the walk-through passageway.
In the same art of human organ educational exhibits, Hill discloses an infrastructure for presenting a human organ at a scale of at least 10:1 or wherein a walk-through passageway is defined, at least in part, by the infrastructure, wherein the walk-through passageway is directed by or through representations of portions of the human organ; directing a visitor through the walk-through passageway (see Figs. 3A-3F).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Hill to Sugiura.  The motivation would have been "for educational and informative purposes" (Hill, para. 2) and "for an improved large-scale, three-dimensional model" (para. 7).  Additionally, applying the teachings of Hill to Sugiura would amount to the use of a known technique (i.e. enlarging human organ models to greater than 10:1 scale) to improve similar devices (i.e. human organ model exhibits having AR functionality) in the same way.  Therefore, it is within the capabilities of one having ordinary skill in the art to modify the normal-sized human organ models having AR content of Sugiura to include the large-sized human organ models of Hill with the predictable result of increasing within the walk-through passageway.
Regarding claim 43, the combination of Sugiura and Hill renders obvious wherein the augmented rendition includes a scan function wherein a camera of the user interface scans the physical model and the augmented or virtual rendition presents a message in the display of the user interface indicating detection an ailment in the human organ when the camera scans a predetermined portion of the physical model (e.g. "Tumor" in Sugiura, Figs. 2-3).
Regarding claim 44, Sugiura discloses A system for exhibiting a human organ ("Human anatomical specimen museums," abstract), the system comprising: a physical model of the human organ, the physical model comprising an infrastructure presenting a three-dimensional representation of at least a portion of the human organ (see Fig. 2); a plurality of augmented reality initiators positioned relative to the physical model, wherein each augmented reality initiator is positioned relative to one of the portions of the human organ ("A user capturing the AR marker with the tablet’s camera," Fig. 2 caption; see Figs. 2-3; note that even though the plurality of indicators in Fig. 2 do not explicitly correspond to a single physical model, they are all positioned relative to a single physical model, e.g. in the same display case, nearby, etc.); a user interface comprising a display (see Figs. 2-3); a software application stored in a non-transitory storage medium ("ARToolKit software is an open-source library used to construct simple and low-cost AR environments using AR markers," pg. 563, col. 2, para. 2), wherein each augmented reality initiator is configured to initiate the display of at least one of a plurality of augmented renditions of the portions of the human organ ("Virtual part labels displayed on the specimen when the system detects the AR marker," Fig. 2 caption), wherein at least one of the augmented reality initiators includes at least two different augmented renditions associated therewith, and wherein the software application is configured to initiate one of the at least two different augmented renditions based upon user selection (see "Info" vs. "AR" selection of Figs. 3C-3D); and wherein the plurality of augmented renditions comprises an augmented rendition that includes a progressive display of identification of a disease, information about the disease, and treatment options for the disease; an augmented rendition of an organ function; an augmented rendition of organ tissue; an augmented rendition of an organ section; an augmented rendition of an organ disease; an augmented rendition of an organ treatment; an augmented rendition of a simulation of an organ function; an augmented rendition of CT scan; and an augmented rendition of a PET scan (e.g. Fig. 3D shows an AR rendition of information about a disease).
Sugiura does not disclose the physical model being inflatable or at a scale of at least I0:1; a walk-through passageway defined, at least in part, by the infrastructure, wherein the walk-through passageway is directed by or through representations of portions of the human organ; the initiators being positioned within the walk-through passageway; or the renditions being displayed within the walk-through passageway.
In the same art of human organ educational exhibits, Hill discloses the physical model being inflatable and at a scale of at least I0:1; a walk-through passageway defined, at least in part, by the infrastructure, wherein the walk-through passageway is directed by or through representations of portions of the human organ (see Fig. 3A).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Hill to Sugiura.  The motivation would have been "for educational and informative purposes" (Hill, para. 2) and "for an improved large-scale, three-dimensional model" (para. 7).  Additionally, applying the teachings of Hill to Sugiura would amount to the use of a known technique (i.e. enlarging human organ models to greater than 10:1 scale) to improve similar devices (i.e. human organ model exhibits having AR functionality) in the same way.  Therefore, it is within the capabilities of one having ordinary skill within the walk-through passageway.
The combination of Sugiura and Hill does not disclose a specifically implemented embodiment wherein at least one of the augmented renditions comprises haptic feedback on the user interface.
The Examiner previously took Official Notice (see Office Action dated 27 April 2021) that both the concepts and the advantages of using haptic feedback in an augmented reality environment were well known and expected in the art before the effective filing date of the invention.  Applicant did not adequately traverse the Examiner's assertion of Official Notice (see Response to Arguments above), therefore it is taken as Applicant's Admitted Prior Art (see MPEP 2144.03).  As further evidence of haptic feedback in AR systems being well known, Sugiura refers to other common AR technology including "haptic feedback systems" (pg. 563, col. 1, para. 1).  See also the "Literature Cited" portion of Sugiura which includes "augmented reality simulator with haptic feedback" (pg. 571, col. 1).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply haptic feedback to the augmented reality environment of the combination of Sugiura and Hill in order to improve the user experience.  

Claims 5-8, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view of Hill, and further in view of Finding et al. (US 2018/0253900; hereinafter "Finding").
Regarding claim 5, the combination of Sugiura and Hill does not disclose wherein the augmented reality initiator comprises a bar code that is readable by a user interface, a QR code that is readable by a user interface, or a proximity sensor that is configured to sense proximity of a user interface.
In the same art of augmented reality, Finding teaches wherein the augmented or virtual reality initiator comprises a bar code that is readable by a user interface, a QR code that is readable by a user interface, or a proximity sensor that is configured to sense proximity of a user interface ("the AR rendering engine retrieves a three-dimensional model of a virtual object in relation to a reference object … the visual reference may include a bar code, a quick response (QR) code," para. 47; "proximity or location sensor (e.g., near field communication, GPS, Bluetooth, Wi-Fi)," para. 44).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Finding to the combination of Sugiura and Hill.  The motivation would have been "the information about the surrounding real world of the user becomes interactive" (Finding, para. 2).
Regarding claim 6, the combination of Sugiura, Hill, and Finding renders obvious wherein the proximity sensor comprises a Bluetooth transmitter/receiver ("proximity or location sensor (e.g., near field communication, GPS, Bluetooth, Wi-Fi)," Finding, para. 44; see claim 5 for motivation to combine).
Regarding claim 7, the combination of Sugiura, Hill, and Finding renders obvious wherein the augmented rendition is automatically triggered in response to physical proximity of the user interface to a feature of the physical model ("Virtual AR content may be triggered and displayed in the AR device," Finding, para. 26; "a trigger event may be determined based on … a proximity," Finding, para. 69; see claim 5 for motivation to combine).
Regarding claim 8, the combination of Sugiura and Hill renders obvious wherein the software application is stored in the user interface ("Application software that can be installed on each visitor’s mobile terminal," Sugiura, pg. 569, col. 2, para. 3).
wherein the software application is stored on a host computer, and wherein the host computer comprises cloud data storage that is in communication with a user interface via a communications network.
In the same art of augmented reality, Finding teaches wherein the software application is stored on a host computer, and wherein the host computer comprises cloud data storage that is in communication with a user interface via a communications network ("The one or more processors may also operate to support performance of the relevant operations in a 'cloud computing' environment … For example, at least some of the operations may be performed by a group of computers (as examples of machines including processors), these operations being accessible via a network and via one or more appropriate interfaces," para. 99).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Finding to the combination of Sugiura and Hill.  The motivation would have been to increase flexibility and allow for lower-performance mobile computing platforms to display augmented reality content.
Regarding claim 24, the combination of Sugiura and Hill does not disclose directing the visitor to scan a bar code or QR code to imitate the presentation of the augmented reality rendition.
In the same art of augmented reality, Finding teaches directing the visitor to scan a bar code or QR code to imitate the presentation of the augmented or virtual reality rendition. ("the AR rendering engine retrieves a three-dimensional model of a virtual object in relation to a reference object … the visual reference may include a bar code, a quick response (QR) code," para. 47).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Finding to the combination of 
Regarding claim 25, the combination of Sugiura and Hill does not disclose detecting physical proximity of the user interface to a feature of the physical model, wherein the presentation of the augmented reality rendition in the display is initiated by the detected physical proximity.
In the same art of augmented reality, Finding teaches detecting physical proximity of the user interface to a feature of the physical model, wherein the presentation of the augmented or virtual reality rendition in the display is initiated by the detected physical proximity ("Virtual AR content may be triggered and displayed in the AR device," para. 26; "a trigger event may be determined based on … a proximity," para. 69).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Finding to the combination of Sugiura and Hill.  The motivation would have been "the information about the surrounding real world of the user becomes interactive" (Finding, para. 2).
Regarding claim 26, the combination of Sugiura, Hill, and Finding renders obvious wherein the physical proximity is detected by a proximity sensor ("proximity or location sensor," Finding, para. 44; see claim 25 for motivation to combine).

Claims 10 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view of Hill, and further in view of Robaina et al. (US 2019/0011703; hereinafter "Robaina").
Regarding claim 10, the combination of Sugiura and Hill renders obvious wherein the augmented rendition comprises a progressive display of identification of a disease, information about the disease (see Figs. 3C - 3D).
The combination of Sugiura and Hill does not disclose displaying treatment options for the disease.
treatment options for the disease ("The AR display systems may be used in any suitable context for which medical imaging, medical display, and/or medical visualization is useful. For example, the AR display systems may be used in emergency rooms, operating rooms, clinics, doctor offices, patient homes, and the like. In some embodiments, the AR display systems may be configured to image, display images, manipulate images, diagnose diseases and abnormalities, provide treatment options," para. 1598).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Robaina to the combination of Sugiura and Hill.  The motivation would have been "for educational purposes in which it might be challenging for students to render these 2D images from different perspectives into a 3D model in their heads" (Robaina, para. 1610).
Regarding claim 42, the combination of Sugiura and Hill renders obvious wherein the software application generates and presents a graphical user interface on the display of the user interface, wherein the graphical user interface presents medical information in the display of the user interface (Sugiura, Figs. 2-3).
The combination of Sugiura and Hill does not specifically disclose wherein the medical information comprises disease screening resources.
In the same art of medical education, Robaina renders obvious wherein the medical information comprises disease screening resources ("the augmented reality ( AR) display systems disclosed herein may be configured to assist medical professionals in the assessment and treatment of their patients, and may do so at any stage of care. The AR display systems may be used in any suitable context for which medical imaging, medical display, and/or medical visualization is useful. For example, the AR display systems may be used in emergency rooms, operating rooms, clinics, doctor offices, patient homes, and the like. In some embodiments, the AR display systems may be configured to image, display images, manipulate images, diagnose 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Robaina to the combination of Sugiura and Hill.  The motivation would have been "for educational purposes" (Robaina, para. 1610).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view of Hill, and further in view of Mullins et al. (US 2016/0049005; hereinafter "Mullins").
Regarding claim 13, the combination of Sugiura and Hill does not disclose wherein the augmented rendition includes a simulation of an organ function.
In the same art of augmented reality, Mullins teaches an augmented rendition of a human heart wherein the augmented rendition includes a simulation of an organ function ("generate a picture or a virtual three-dimensional model of a heart with a beating animation … The live animation is provided to the viewing device such that the picture of the heart is displayed on top of a chest area of the subject," para. 39).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Mullins to the combination of Sugiura and Hill.  The motivation would have been "the information about the surrounding real world of the user becomes interactive" (Mullins, para. 2).

41 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view of Hill, and further in view of Zhao et al. (US 2012/0020547; hereinafter "Zhao").
Regarding claim 41, the combination of Sugiura and Hill does not disclose wherein the augmented rendition presents a CT scan or a PET scan.
In the same art of using augmented reality for medical applications, Zhao teaches displaying an augmented rendition, wherein the augmented rendition presents a CT scan or a PET scan ("a right image 410R [of Fig. 4] rendered from a three dimensional map such as from a CT scan, may be merged onto or overlaid on the right image 400R being displayed by the display device," para. 52).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Zhao to the combination of Sugiura and Hill.  The motivation would have been to provide additional information to a user.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN MCCULLEY/Primary Examiner, Art Unit 2611